MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Feb 18 2020, 8:41 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                       Curtis T. Hill, Jr.
Zionsville, Indiana                                       Attorney General

                                                          Thomas J. Flynn
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          February 18, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of A.G. (Minor                               19A-JT-2091
Child)                                                    Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Danielle Gaughan,
K.R. (Father),                                            Judge Pro Tempore
Appellant-Respondent,                                     The Honorable Scott Stowers,
                                                          Magistrate
        v.
                                                          Trial Court Cause No.
                                                          49D09-1901-JT-2
Indiana Department of Child
Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020            Page 1 of 8
      Crone, Judge.


                                              Case Summary
[1]   K.R. (“Father”) appeals a trial court order terminating his parental relationship

      with his son, A.G. (“Child”). Finding that he has failed to establish clear error,

      we affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. Child was born on

      September 16, 2016, and was removed from his mother (“Mother”) three days

      later. As an infant, he was placed in relative placement with a cousin

      (“Cousin”), where he has remained since. Shortly after Child’s removal, the

      Indiana Department of Child Services (“DCS”) filed a petition seeking to have

      him adjudicated a child in need of services (“CHINS”), due to substance abuse

      and domestic violence in the home. At the time of the initial CHINS petition,

      Father was incarcerated, and it was believed that another man was Child’s

      father. DCS subsequently amended the CHINS petition to include Father, and

      Father was ultimately found to be Child’s biological father. Mother admitted to

      the CHINS allegations, and Father waived his right to a factfinding hearing.

      The trial court found Child to be a CHINS and ordered Father to complete

      Father Engagement and domestic violence services and to submit to random

      drug screens.


[3]   Father completed a domestic violence assessment and was ordered to complete

      a twenty-six-week program with Batterers Intervention. He failed to appear for

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 2 of 8
      the first four sessions and was unsuccessfully discharged. He did not participate

      in parenting time through DCS but saw Child when Child visited various

      relatives. He did not participate in drug screens and was in and out of

      incarceration during the proceedings below for drug-related offenses and

      resisting law enforcement.


[4]   In January 2019, DCS changed the permanency plan to adoption and filed a

      petition for termination of parental rights. Three months before the July 2019

      factfinding hearing, Father began Father Engagement and made it about

      halfway through the program. At the factfinding hearing, DCS family case

      manager (“FCM”) Parrish Jones and guardian ad litem (“GAL”) Annabelle

      Henriquez recommended termination and adoption as being in Child’s best

      interests. The trial court issued an order with findings of fact and conclusions

      thereon, terminating Mother’s and Father’s parental relationships with Child. 1

      Father now appeals the termination order. Additional facts will be provided as

      necessary.


                                          Discussion and Decision
[5]   Father challenges the sufficiency of the evidence supporting the trial court’s

      judgment terminating his parental relationship with Child. When reviewing a

      trial court’s findings of fact and conclusions thereon in a case involving the

      termination of parental rights, we first determine whether the evidence supports




      1
          Mother is not participating in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 3 of 8
      the findings and then whether the findings support the judgment. In re E.M., 4
N.E.3d 636, 642 (Ind. 2014). We will set aside the trial court’s judgment only if

      it is clearly erroneous. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d
143, 147 (Ind. 2005). We neither reweigh evidence nor judge witness

      credibility. E.M., 4 N.E.3d at 642. Rather, we consider only the evidence and

      inferences most favorable to the judgment. Id. “[I]t is not enough that the

      evidence might support some other conclusion, but it must positively require

      the conclusion contended for by the appellant before there is a basis for

      reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011) (citations omitted).

      Where the appellant does not specifically challenge any of the trial court’s

      findings, they stand as proven, and we simply determine whether the

      unchallenged findings are sufficient to support the judgment. T.B. v. Ind. Dep’t

      of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied; see also

      McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (unchallenged

      findings are accepted as true).


[6]   In Bester, our supreme court stated,


              The Fourteenth Amendment to the United States Constitution
              protects the traditional right of parents to establish a home and
              raise their children. A parent’s interest in the care, custody, and
              control of his or her children is perhaps the oldest of the
              fundamental liberty interests. Indeed the parent-child
              relationship is one of the most valued relationships in our culture.
              We recognize of course that parental interests are not absolute
              and must be subordinated to the child’s interests in determining
              the proper disposition of a petition to terminate parental rights.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 4 of 8
              Thus, parental rights may be terminated when the parents are
              unable or unwilling to meet their parental responsibilities.
839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).


[7]   To obtain a termination of a parent-child relationship, DCS is required to

      establish in pertinent part:


              (A) that one (1) of the following is true:


              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 5 of 8
              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2).


[8]   In recognition of the seriousness with which we address parental termination

      cases, Indiana has adopted a clear and convincing evidence standard. Ind.

      Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

      377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

      not reveal that the continued custody of the parents is wholly inadequate for the

      child’s survival. Rather, it is sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

      2013) (citation omitted). “[I]f the court finds that the allegations in a

      [termination] petition … are true, the court shall terminate the parent-child

      relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


[9]   Father does not raise any challenge to the trial court’s conclusions concerning

      the reasonable probability of unremedied conditions or threat to Child’s well-

      being but asserts only that the trial court clearly erred in concluding that

      termination is in Child’s best interests. To determine what is in the best

      interests of a child, we must look at the totality of the circumstances. In re

      A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016). Although not dispositive,

      permanency and stability are key considerations in determining the child’s best

      interests. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “A parent’s historical


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 6 of 8
       inability to provide a suitable environment along with the parent’s current

       inability to do the same supports a finding that termination of parental rights is

       in the best interests of the child[].” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App.

       2012) (quoting Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366,

       373 (Ind. Ct. App. 2007), trans. denied). Likewise, “the testimony of service

       providers may support a finding that termination is in the child’s best interests.”

       In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010), trans. dismissed.


[10]   FCM Jones and GAL Henriquez both recommended termination and adoption

       as being in Child’s best interests. To the extent that Father challenges GAL

       Henriquez’s lack of personal interaction with Child, he invites us to reweigh

       evidence and reassess witness credibility, which we may not do. That said, we

       note the trial court’s finding that Father circumvented the court-authorized

       parenting time by disregarding it and visiting Child unofficially at family

       gatherings. In so doing, Father facilitated any shortage of information that

       service providers may have had concerning his relationship with Child. The

       same can be said about Father’s claim that there is a dearth of information in

       the record concerning Child’s needs, as we believe that Father’s pattern of

       avoidance and noncooperation with DCS has contributed to any such lack of

       documentation.


[11]   Moreover, the trial court’s unchallenged findings, which stand as proven,

       include the following: that Father requested that DCS conduct his drug screens

       at his place of employment but refused to disclose where he worked and thus

       submitted to no drug screens; that Father had sufficient time when not

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020   Page 7 of 8
       incarcerated (nearly one and a half years) to complete services and failed to do

       so; 2 that Father lacks stable housing and resides with friends; that Father’s

       sobriety and stability are major concerns; that Child does not know Father and

       the two are not bonded; and that Child is bonded with Cousin and needs a

       stable and permanent home, which Cousin provides. Appealed Order at 2-3.

       The totality of the circumstances shows a very young boy who is bonded in his

       relative placement, where he has resided since infancy, and a father whose

       historical and current patterns indicate an inability to provide Child with a

       stable, safe, and permanent home. The evidence and unchallenged findings are

       sufficient to support the trial court’s conclusion that termination of Father’s

       parental relationship with Child is in Child’s best interests. Because Father has

       failed to establish clear error by the trial court, we affirm.


[12]   Affirmed.


       May, J., and Pyle, J., concur.




       2
         We find Father’s argument that DCS failed to provide adequate service referrals and contact information
       for scheduling services to be a nonstarter, as the record shows that DCS made referrals and re-referrals for
       Father and provided him bus passes to facilitate his attendance.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2091 | February 18, 2020                  Page 8 of 8